Citation Nr: 1113028	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  03-03 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for right hand disability.

3.  Entitlement to service connection for left hand disability (other than service-connected residuals of left hand sprain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978, from February 1982 to February 1986, and from September 1990 to August 1991.  He also had service in the Army Reserve, including active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

The Veteran testified at a Travel Board hearing in June 2004 and at a videoconference hearing in May 2006.  The testimony in May 2006 did not address any aspect the three issues cited above.  As such, disposition of these claims by this Veterans Law Judge is appropriate at this time.  See 38 C.F.R. § 20.707.

In November 2009, the Board remanded the case to the RO, via the Appeals Management Center (AMC) in Washington, DC., for further evidentiary development.


FINDINGS OF FACT

1.  The Veteran's current bilateral knee disability is not shown to have manifested during a period of active service, arthritis is not shown to have manifested to a compensable degree within one year from separation from a period of active service, and no current disability of the knees is shown to have been caused or aggravated during a period of active service, or to be proximately due to service-connected disability.

2.  The Veteran's current right hand disability is not shown to have manifested during a period of active service, arthritis is not shown to have manifested to a compensable degree within one year from separation from a period of active service, and no current disability of the right hand is shown to have been caused or aggravated during a period of active service.

3.  The Veteran's current left hand disability (other than service-connected residuals of left hand sprain) is not shown to have manifested during a period of active service, arthritis is not shown to have manifested to a compensable degree within one year from separation from a period of active service, and no current disability of the left hand (other than service-connected residuals of left hand sprain) is shown to have been caused or aggravated during a period of active service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.317 (2010).

2.  Service connection for right hand disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.317 (2010).

3.  Service connection for left hand disability (other than service-connected residuals of left hand sprain) is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.317 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.

The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, in support of Desert Shield/Storm.  Thus, he is deemed a "Persian Gulf veteran" for the purposes of 38 C.F.R. § 3.317.

VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2011; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome (CFS), fibromyalgia or irritable bowel syndrome (IBS).  38 C.F.R. § 3.317(a)(2).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(b).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(b)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(b)(4).  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.

A qualifying chronic disability shall be rated using evaluation criteria from part 4 of Chapter 38 for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(b)(5).  

Signs or symptoms which may be manifestations of undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss and/or (13) menstrual disorders.

Additionally, presumptive service connection is warranted with the manifestation of the following infectious diseases: (i) brucellosis, (ii) campylobacter jejuni, (iii) coxiella burnetii (Q fever), (iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, (vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus.

With regard to the listed presumptive diseases, service connection is warranted even though there is no evidence of such disease during the applicable period of active service.  Malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service. There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more.  The remaining diseases must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service. 

Also, VA has published a table listing the long-term health effects potentially associated with the presumptive infectious diseases as follows:

Table to § 3.317--Long-Term Health Effects Potentially Associated With Infectious Diseases
A
B
Disease
 
Brucellosis
 Arthritis.
 

 Cardiovascular, nervous, and respiratory system infections.
 

 Chronic meningitis and meningoencephalitis.
 

 Deafness.
 

 Demyelinating meningovascular syndromes.
 

 Episcleritis.
 

 Fatigue, inattention, amnesia, and depression.
 

 Guillain-Barré syndrome.
 

 Hepatic abnormalities, including granulomatous hepatitis.
 

 Multifocal choroiditis.
 

 Myelitis-radiculoneuritis.
 

 Nummular keratitis.
 

 Papilledema.
 

 Optic neuritis.
 

 Orchioepididymitis and infections of the genitourinary system.
 

 Sensorineural hearing loss.
 

 Spondylitis.
 

 Uveitis.
Campylobacter jejuni
 Guillain-Barré syndrome if manifest within 2 months of the infection.
 

 Reactive Arthritis if manifest within 3 months of the infection.
 

 Uveitis if manifest within 1 month of the infection.
Coxiella burnetii (Q fever)
 Chronic hepatitis.
 

 Endocarditis.
 

 Osteomyelitis.
 

 Post-Q-fever chronic fatigue syndrome.
 

 Vascular infection.
Malaria
 Demyelinating polyneuropathy.
 

 Guillain-Barré syndrome.
 

 Hematologic manifestations (particularly anemia after falciparum malaria and splenic rupture after vivax malaria).
 

 Immune-complex glomerulonephritis.
 

 Neurologic disease, neuropsychiatric disease, or both.
 

 Ophthalmologic manifestations, particularly retinal hemorrhage and scarring.
 

 Plasmodium falciparum.
 

 Plasmodium malariae.
 

 Plasmodium ovale.
 

 Plasmodium vivax.
 

 Renal disease, especially nephrotic syndrome.
Mycobacterium tuberculosis
 Active tuberculosis.
 

 Long-term adverse health outcomes due to irreversible tissue damage from severe forms of pulmonary and extrapulmonary tuberculosis and active tuberculosis.
Nontyphoid Salmonella
 Reactive Arthritis if manifest within 3 months of the infection.
Shigella
 Hemolytic-uremic syndrome if manifest within 1 month of the infection.
 

 Reactive Arthritis if manifest within 3 months of the infection.
Visceral leishmaniasis
 Delayed presentation of the acute clinical syndrome.
 

 Post-kala-azar dermal leishmaniasis if manifest within 2 years of the infection.
 

 Reactivation of visceral leishmaniasis in the context of future immunosuppression.
West Nile virus
 Variable physical, functional, or cognitive disability.

However, compensation shall not be paid for a chronic disability and/or a listed presumptive disease (i) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (ii) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (iii) if there is affirmative evidence that the disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.

The Board notes that VA made several revisions to 38 C.F.R. § 3.317 during the pendency of this appeal.  In this respect, VA revised 38 C.F.R. § 3.317 to clarify that the listing of CFS, fibromyalgia and IBS were intended to be examples of medically unexplained chronic illnesses rather than an exclusive list.  See 75 Fed. Reg. 194 (October 7, 2010).  Clarification was also provided by adding specific examples of "diabetes" and "multiple sclerosis as partially understood diseases which did not come within the meaning of "medically unexplained."  Id.

Additionally, VA added a list of infectious diseases which may be presumptively service-connected under 38 C.F.R. § 3.317.  75 Fed. Reg. 188 (Sept. 29, 2010).  This change added a table listing potential long-term health effects of these infectious diseases.  Id.

The Veteran has not been provided notice of the revisions discussed above.  In such a situation, the Board must determine whether it would be potentially prejudicial to the Veteran in adjudicating these claims without providing him notice and further opportunity to provide evidence and/or argument in support of his claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As addressed more fully below, the Board finds that the revisions to 38 C.F.R. § 3.317 during the pendency of this appeal have virtually no applicability to the claims at hand.  The changes in 75 Fed. Reg. 194 provided definitional clarification for issues which are not in controversy in this case.  Similarly, there is simply no credible evidence that the Veteran has been diagnosed, at any point, with one of the newly listed presumptive infectious diseases.  As such, the Board finds that no prejudice accrues to the Veteran in proceeding to a final adjudication of the claims.

Notwithstanding the foregoing presumptive provisions, a veteran is not precluded from establishing service connection for a disease averred to be related to Gulf War service, as long as there is proof of such direct causation.  See generally Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Veteran status is the first element required for a claim for disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than ACDUTRA.  38 U.S.C.A. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

With respect members of the ARNG, ACDUTRA means full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(c).  INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4).  Any individual (1) who, when authorized or required by competent authority, assumes an obligation to perform ACDUTRA or INACDUTRA for training; and (2) who is disabled or dies from an injury or covered disease incurred while proceeding directly to or returning directly from such ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA or INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e).

Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203, limiting the type of evidence accepted to verify service dates.

A service department finding that an injury occurred in the line of duty will be binding on the VA unless it is patently inconsistent with the requirements of laws administered by the VA.  38 C.F.R. § 3.1(m); see Kinnaman v. Principi, 4 Vet. App. 20, 28 (1993).

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id.  See also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.  

Service connection may also be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board notes that the Veteran is service-connected for posttraumatic stress disorder (PTSD) as a result of combat exposure during service.  The Veteran has not alleged, and it is not shown, that his knees and/or hands became symptomatic during a combat situation or that an injury occurred during a combat situation.  As such, the provisions of 38 U.S.C.A. § 1154(b), which provide relaxed evidentiary rules for combat related injuries, have no application in this case.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims (Court) emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

The Veteran claims entitlement to service connection for bilateral hand and knee disabilities.  His allegations are not entirely consistent or clear.  With respect to the bilateral hand disability claim, the Veteran appears to argue the onset of chronic bilateral hand pain during his second period of active service from February 1982 to February 1986.  He further argues that bilateral hand arthritis was manifested within one year of discharge from this period of active service.

The Veteran's unclear narrative only provides evidence against all claims. 

The Board notes that the Veteran is service-connected for residuals of contusion of the left hand.

With respect to the bilateral knee disability claim, the Veteran most consistently argues the onset of bilateral knee pain following his tour of duty in the Persian Gulf.  He further argues that bilateral knee arthritis was manifested within one year of discharge from this period of active service.  Alternatively, the Veteran argues that his bilateral knee disability was caused and/or aggravated by service-connected bilateral pes planus and/or left ankle disability.

With respect to both claims, the Veteran has also alleged that bilateral hand and knee arthritis may have a causal relationship to an Anthrax vaccination provided in service.  Additionally, the Veteran has repeatedly denied a history of traumatic injury to the hands or knees other than the service-connected sprain injury to the left hand.

The Board notes that the Veteran has alleged that pertinent service treatment records (STRs) are missing.  When STRs are missing, VA has a heightened obligation to "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing STRs.  See Cromer, 19 Vet. App. at 217-18 (Court declined to apply an "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

The Veteran had his first period of active service from September 1975 to September 1978.  There is no lay or medical evidence describing any injury or symptomatology involving the hands or knees.

Overall, the STRs for the Veteran's period of active service from September 1975 to September 1978 provide no direct evidence in favor of these claims, failing to reflect any lay or medical evidence of injury or symptomatology involving the hands or knees.

The Veteran had his second period of active service from February 1982 to February 1986.  On his January 1982 re-enlistment examination, the Veteran reported a prior history of gonococcal infection in 1976, but denied a history of swollen or painful joints, arthritis, rheumatism, bursitis, lameness, or "[t]rick" or locked knee, providing evidence against his own claim.  Examination reflected normal clinical evaluations of the upper and lower extremities.

Overall, the Veteran's January 1982 re-enlistment examination report provides evidence against the claims, as it includes lay and medical evidence tending to demonstrate that chronic hand and/or knee disorders were not present during the first period of active service.

The Veteran's STRs for the second period of active service reflect his treatment for left ankle injuries in June 1982 and January 1984. 

In September 1984, the Veteran presented to the aid station reporting injury to the left hand resulting in sharp pain when moving his fingers.  Examination was significant for tenderness of the middle (M), ring (R), and little (P) fingers of the left hand.  The Veteran was diagnosed with a mild sprain, and instructed not to use his left hand for 7 days.  

The Veteran was treated for callous of both feet in 1985.

Overall, the Veteran's STRs for his second period of active service provide no direct evidence in favor of the claims involving service connection for right hand disability and bilateral knee disability, by failing to reflect any lay or medical evidence of injury or symptomatology involving the right hand or knees.  With respect to the left hand, the Veteran was treated for a left hand sprain which has been recognized by a service connection award.

On his January 1986 separation examination, the Veteran reported a history of bilateral pes planus with corns.  He did not report any disability involving the hands, and specifically denied a history of "[t]rick" or locked knee.  Examination indicated normal clinical evaluations of the upper and lower extremities.

Overall, the January 1986 separation examination provides more evidence against the claims as physical examination of the upper and lower extremities found no chronic disability involving the hands or knees.

In February 1986, the Veteran submitted a formal claim of service connection for disability of the left hand, the left eye, the left ankle and callous on both feet.

On his VA Compensation and Pension (C&P) examination in May 1986, the Veteran described an in-service injury wherein his left hand was hit with a softball that bent his left ring and little fingers backwards.  He had pain on the dorsal surface of the left hand at the bases of ring and little fingers.  The Veteran stated that his current symptoms involved pain at the base of these fingers when writing.  Examination of the left hand revealed no evidence of injury or abnormality.  The Veteran could make a fist and expand the left hand to the same degree as the right.  Palpation of the metacarpal phalangeal joints of the 4th and 5th fingers revealed no palpable abnormality.  There was no significant difference in grip strength between the hands.  The examiner stated that the left hand was negative to physical examination but the Veteran reported tenderness at the metacarpal joints of the ring and little finger.  X-ray examination of the left hand was negative.  The examiner offered a diagnosis of contusion at the left hand base of ring and little finger with residual soreness and pain on heavy use, non-disabling.

Overall, the May 1986 VA C&P examination report provides evidence against the claim of service connection for left hand disability (other than service-connected residuals of left hand sprain) as it demonstrated no evidence of injury or abnormality of the left hand other than residual soreness of the ring and little fingers which have been service-connected.

In pertinent part, on a quadrennial Army Reserve examination in December 1989, the Veteran described a medical history of "LOSS OF MOTION IN HANDS."  He denied a history of "[t]rick" or locked knee.  The military examiner provided a diagnosis of "Arthralgia and loss of motion Lt Hand."  Otherwise, the examiner provided normal clinical evaluations of the upper and lower extremities.

Overall, the December 1989 quadrennial Army Reserve examination report provides evidence against the claims as physical examination of the upper and lower extremities found no chronic disability involving the hands or knees other than arthralgia and loss of left hand motion which is service-connected.

The Veteran had his last period of active service from September 1990 to August 1991.  On a demobilization examination in July 1991, the Veteran described a medical history of "Loss of motion in fingers."  He specifically denied a history of "[t]rick or locked knee," swollen or painful joints, arthritis, rheumatism, bursitis or lameness.  The examiner indicated normal clinical evaluations of the upper and lower extremities.

Overall, the July 1991 demobilization examination provides evidence against the claims as physical examination of the upper and lower extremities found no chronic disability involving the hands or knees.

In November 1991, the Veteran contacted VA requesting a resumption of VA benefit payments.  At that time, the Veteran did not refer to disability involving his hands and knees.

In pertinent part, the Veteran underwent VA C&P hand and joints examination in March 1992.  At that time, the Veteran reported aching and soreness in the joints of fingers of both hands, but denied symptoms such as swelling or local heat.  He stated that he saw a doctor about these symptoms in service, and was told that he had some arthritis of his fingers.  However, he also stated that he had not seen a doctor about these complaints "since checkup prior to leaving for the Gulf."  He specifically denied any injury to the hands.  The Veteran specifically denied any complaints related to the knees.

On examination, the Veteran was described as very muscular with somewhat large and symmetrical hands by visual inspection and actual measurement.  On the right hand, the Veteran could fully extend the thumb and flex the metacarpal joint (MP) to 70 degrees and flex the proximal interphalangeal joint (PIP) of the thumb to 90 degrees.  The Veteran was able to flex all 4 fingers and bring the fingertips to midline of the thumb and able to make a good fist with good strength and oppose the tip of the thumb to tip of each of the forefingers with considerable strength.  There was no swelling of any joint, tenderness or deformity.  The Veteran's left hand showed MP flexion to 65 degrees and PIP flexion beyond 90 degrees.  The Veteran could bring the fingertips of all 4 fingers to the midline of the palm, and was able to make a fist with a great deal of strength and oppose as in the right hand.  There was no swelling, deformity or tenderness of the joints.  Examination of both wrists was normal.  X-ray examination was interpreted as showing normal hands and wrists bilaterally with no arthritic changes.  The examiner provided a diagnosis of no abnormal findings.

Overall, the March 1992 VA C&P examination report provides evidence against the claims, demonstrating no abnormal clinical findings of the hands, no X-ray evidence of arthritis involving the hands, and lay denial of symptomatic knees.

In pertinent part, the record first reflects the Veteran's treatment for left knee disability on March 21, 1994, as reflected in a VA clinical record noting the following history:  

"Developed Swollen L knee ~ 3 wks ago.  No trauma, no twisting - ... No hx injury."

At that time, an X-ray examination of the left knee was reported as negative, and the Veteran was diagnosed with patellofemoral (PF) syndrome.

Thereafter, the record includes a December 1996 VA C&P examination report which found objective evidence of pain in both hands with slight deformity of the left 5th distal interphalangeal joint, and chondromalacia of the knees.  An X-ray examination of the knees demonstrated mild arthritic changes.  A December 1997 VA C&P examination reported a normal clinical evaluation of the hands, but an X-ray examination of the right hand was interpreted as showing minor arthritic changes of the right wrist and hand.  A January 2010 VA C&P examination additionally found very minimal degenerative arthritis in the interphalangeal joints of both thumbs and the distal joints of the fingers.

The post-service medical records, overall, provide strong probative evidence against the claims, showing that the Veteran first demonstrated objective evidence of left knee disability in March 1994, which is more than 21/2 years following his separation from service.  Degenerative changes of the knees were first demonstrated in 1996.   Additionally, the medical evaluations first found objective evidence of right hand disability in December 1996, arthritis of the right hand in 1997, and arthritis in the interphalangeal joints of both thumbs and the distal joints of the fingers in 2010.

Furthermore, these records fail to diagnose arthritis of the hands or knees as manifesting to a degree of 10 percent or more within one year from service discharge.  As such, the presumptive provisions pertaining to chronic diseases under 38 C.F.R. §§ 3.307 and 3.309 do not apply.  As the Veteran's hand and knee disabilities are attributable to known clinical diagnoses, the presumptive provisions of 38 C.F.R. § 3.317 do not apply.

The Board further finds that the competent evidence of record is against a finding of a nexus between the Veteran's current symptoms involving the hands and knees to active service and/or service-connected disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (direct service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service).

Notably, in an October 2006 remand, the Board noted that a December 1996 VA C&P examiner provided a diagnosis of bilateral knee disability due to service-connected left ankle disability with traumatic arthritis.  On further review of the record, it appears that the Board erred in this interpretation of the electronic record.  

The October 2006 VA C&P examination report itself contains no nexus opinion.  The record in question pertains to an examination request on issues of "1.  KNEE BILATERAL DUE TO SC LEFT ANKLE WITH TRAUMATIC ARTHRITIS.  2.  POST-TRAUMATIC STRESS DISORDER" which the Board inadvertently interpreted as a diagnosis section rather than an examination order request section.

In the October 2006 remand, the Board noted that a September 1997 VA C&P examiner commented that the Veteran had a past history of gonorrhea on two occasions as well as iritis which, in combination with his joint complaints, was highly suggestive that a syndrome may represent, or be related, to gonorrhea or a Chlamydia infection.  

Overall, the September 1997 VA C&P examiners comments raise a potential service connection theory, but this comment is speculative in nature and holds very little probative value in supporting a service connection award.  However, the examiner's comments were deemed sufficient by the Board to investigate this potential theory of causation.  See generally McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Otherwise, the record contains no medical evidence of a nexus between the Veteran's current bilateral hand and knee symptoms to active service and/or as proximately due to service-connected disability.

On the other hand, the evidence includes competent evidence from examiners that the Veteran had no chronic disability involving his hands and knees at the time of his separation from service in January 1986; that he had no evidence of injury or abnormality of the left hand (other than service-connected residuals of left hand sprain) in May 1986; that he had no chronic disability involving the right hand or knees in December 1989; and that he had no chronic disability involving the hands or knees on his July 1991 demobilization examination.

Additionally, a September 1997 VA C&P examiner found that the Veteran's bilateral knee disability, diagnosed as chondromalacia and degenerative arthritis, was not related to residuals of left ankle sprain.  This opinion holds considerable probative value as it was based upon knowledge of the Veteran's prior medical history and actual physical examination of the Veteran.

The record also includes a medical treatise article submitted by the Veteran discussing that, for most people, the cause of osteoarthritis is unknown.  It may be associated with the aging process which may appear without symptoms between 30 and 40 years of age, and was present in everyone by the age of 70.  Other factors which play a potential role include metabolic, genetic, chemical and mechanical factors.  Additionally, the degeneration of a joint could begin as a result of trauma, overuse, obesity or mal-alignment of joints.

The Board finds that this medical article provides little, if any, support to these claims.  For example, the article itself indicates that the cause of osteoarthritis is unknown in most cases.  In any event, a generic medical treatise that does not specifically opine to the particular facts of the case at hand holds little probative value.  Sacks v. West, 11 Vet. App. 314 (1998).  Cf. Hensley v. West, 212 F 3d. 1255, 1265 (Fed. Cir. 2000) (in appropriate cases, a veteran who presents a competent medical diagnosis of a current disability may establish the necessary nexus by the submission of treatise information which does not require the services of medical personnel to show how the treatise applies to the case).

Moreover, a VA C&P examiner in January 2010 found that the Veteran's degenerative arthritis of the knees was less likely than not related to any event during service, aggravated by any service event, or was in any way related to service-connected flat feet.  The examiner further found that the Veteran's arthritis involving interphalangeal joints of both thumbs and distal joints of fingers was less likely than not related to any event during service and/or aggravated by any service event.  To the contrary, the VA examiner identified the Veteran's degenerative arthritis as being part of the normal aging and use process. 

Furthermore, the January 2010 VA examiner ruled out a possible causal relationship to prior gonorrheal infection, noting that a gonorrheal infection of the hands would manifest itself as a red hot, exquisitely painful, very disabling inflammatory condition requiring immediate treatment which had not been factually shown.

Overall, the Board finds that the January 2010 and September 1997 VA examiner opinions regarding a potential causal relationship between the current bilateral hand and knee symptoms and active service and/or service-connected disability hold considerable probative value as they are based on a substantially accurate factual basis and provide rationale for the opinions expressed.  The January 2010 VA examiner opinion regarding a potential gonorrheal etiology greatly outweighs the speculative comment by the September 1997 VA examiner, as it fully explains the expected symptomatology to be shown to support such a theory.  This opinion also greatly outweighs any evidentiary value offered by the medical treatise document.

Thus, the only remaining evidence tending to support these claims consists of the Veteran's allegations of inservice symptomatology, self-diagnosis and personal opinion as to etiology of his disorders.  Unfortunately, the Veteran's recollections regarding the onset and treatment for these disorders are not reliable.  

For example, the Veteran has claimed that a military physician informed him of loss of motion of the fingers of both hands at the time of his discharge from active service.  See VA C&P examination report dated October 2000.  This allegation is not supported by the evidentiary record, which only reflects a December 1989 quadrennial examination which found arthralgia and loss of hand motion limited to the left hand with all other military examinations finding no evidence of chronic hand disability.

At one point in the appeal, the Veteran alleged the onset of tingling and numbness of his fingers "SINCE 1985."  See VA clinical record dated March 1995.  This report is inconsistent with his prior report of symptomatology to a VA examiner in May 1986, which only reported soreness and pain on use.  

At his hearing in June 2004, the Veteran first testified to the onset of bilateral knee pain "[w]hen I came back from Desert Storm."  See Transcript of June 2004 Travel Board Hearing, p. 3.  However, the Veteran later claimed that his bilateral knee pain started while serving in the Persian Gulf which required multiple clinic visits.  Id. at pp. 3-6.  He then appeared to testify that he was first diagnosed with bilateral knee arthritis in 1986.  Id. at p. 8-9.

The Veteran's June 2004 testimony conflicts with his report to a VA examiner in September 1997, wherein he reported the onset of knee pain following his return from the Persian Gulf.  It also conflicts with his specific denial of knee pain to a VA examiner in March 1992, and his report to a VA clinician in 1995 that his arthritis manifested 11/2 years previously.

Overall, the Veteran's recollections are inconsistent, unreliable and not deemed credible when viewed against the entire evidentiary record.  The Board further notes that the Veteran has a history of incarceration for mail fraud, which involves a crime of dishonesty that further impeaches his overall credibility.

Simply stated, the Board finds the Veteran's statements, overall, not only do not support his claims but actually provides highly probative evidence against his own claims, clearly indicating an inaccurate history that is being provided to obtain VA benefits, undermining all of his claims with the VA.  His pattern of misstatements is clear.    

Notably, the most reliable and probative information concerning the onset of knee pain involves the March 21, 1994 VA treatment record, wherein the Veteran reported the onset of symptomatology 3 weeks previous.  Viewed in conjunction with the entire evidentiary record, to include the March 1992 denial of knee pain, the Board finds that this record demonstrates the onset of left knee pain in 1994 and right knee pain thereafter.

Overall, the Board finds that the Veteran's testimony as to the onset and/or recurrence of symptoms involving his hands and knees is not reliable or credible when viewed against the entire evidentiary record.  Overall, the Veteran's allegations are greatly outweighed by the overall medical record, including the January 1986 separation examination and July 1991 demobilization examination showing no chronic disabilities of the hands and knees.  Quite simply, these examiners possess greater expertise and training than the Veteran in evaluating these types of medical disorders.

The Board acknowledges the Veteran's belief that these disorders originated in service, are causally related to events during service, are causally related to Anthrax vaccinations or, alternatively, are proximately due to service-connected disability.  Clearly, the Veteran is competent to describe the outward manifestations of his disabilities.  As addressed above, the Board finds that such allegations are inconsistent with the evidentiary record and do not provide a basis to service connect his disabilities based upon in service onset, the manifestation of disability within the first postservice year, or chronicity of symptoms since service.  

With respect to a potential Anthrax vaccination relationship, the Board notes that the Secretary's determination that there is no positive association between Anthrax vaccination and long-term health affects provides further evidence against these claims.  See 66 Fed. Reg. 35702-02 (July 6, 2001).  This determination is based, in part, on research conducted by the National Academy of Sciences who has conducted exhaustive research in this area.  There is no medical opinion to the contrary.

Finally, the Board acknowledges that the Veteran had service in the National Guard before and after his periods of active service.  As reflected above, the Veteran has specifically denied any traumatic injury to the hands and knees at any time (other than the left hand sprain).  He has vaguely referred to failing a physical due to his bilateral knee disability, but has not directly alleged a worsening of any condition occurred during the period of ACDUTRA and that such worsening was caused by the period of ACDUTRA.  There is also no medical evidence suggesting such a situation.  As such, there is no factual basis to consider service connection based upon a period of ACDUTRA or INACDUTRA service.

Overall, the Board notes that the Veteran is not shown to be trained or educated in medicine, which clearly impacts his competence to speak to complicated etiology matters.  Looking at his allegations closely, the Veteran only provides vague allegations lacking any specific rationale which could be used to service connect these disabilities.  See generally Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a medical opinion must provide sufficient detail and rationale to allow the Board to make a fully informed evaluation of the disability).  To the extent that the Veteran is deemed competent to speak to these matters, such statements are greatly outweighed by the medical findings of record, to include the normal clinical evaluations at the time of his separation from service.

In summary, the Board finds that both service and post-service medical records provide evidence against these claims, outweighing the Veteran's allegations and opinions.  Accordingly, the Board finds that the preponderance of the evidence is against his service connection claims for bilateral knee disability, right hand disability and left hand disability (other than service-connected residuals of left hand sprain).  38 U.S.C.A. § 5107(b).  The appeal regarding these claims, therefore, is denied.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The issues at hand were adjudicated prior to the passage of the VCAA, rendering VCAA compliance impossible.  However, a corrective RO letter dated September 2003 substantially satisfied the VCAA content requirements as it advised the Veteran of the types of evidence and/or information deemed necessary to substantiate his claims, and the relative duties on the part of the Veteran and VA in developing his claims.  A December 2009 RO letter advised the Veteran of the criteria for establishing an initial disability rating and effective date of award.

Notably, the Veteran's claims have been readjudicated by the RO in supplemental statements of the cases dated July 2009 and December 2010 which have cured the timing deficiency.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

At this point in the appellate process, the record establishes that the Veteran has been afforded a meaningful opportunity to participate effectively in the adjudication of his claims, after having his claims remanded twice by the Board for further development which included the obtaining of additional STRs and a medical opinion deemed necessary to decide the claims.  Thus, at this point, any VCAA notice timing errors have been rendered harmless error.  See Shinseki, 129 S.Ct. 1696 (2009).

VA has a duty to assist a claimant in the development of the claims.  This duty includes assisting the claimant in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO has made all possible attempts to obtain the Veteran's STRs, which includes a request for records from the Records Management Center (RMC), the National Personnel Records Center (NPRC), and the Department of the Army, Army Human Resources Command for any potential reserve records.  The Board is unaware of any additional, potential custodians of records for STRs.

The Veteran has vaguely alleged treatment for bilateral knee pains during his last period of service.  As indicated above, the Veteran's testimony on this issue is contradictory.  At one point, the Veteran alleged a separation discharge on the basis of physical disability.  However, the records received from these sources do not suggest a physical disability discharge.  Furthermore, the Veteran testified to personally contacting the NPRC on two occasions, who informed him that his records were fire-related.  

As noted in Cromer, STRs were destroyed during a 1973 fire at the NPRC.  See Cromer, 19 Vet. App. at 215.  All of the Veteran's periods of active duty were served after this fire.  Thus, his allegation of being informed of having fire-related STRs is not plausible.  The Veteran is simply not credible. 

Additionally, the Board notes that the RO has obtained all VA clinical records identified by the Veteran as relevant to his claims, and there no outstanding requests to obtain any additional VA records, or any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf.  There is also no showing that any records exist with the Social Security Administration which would be relevant to the issues on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (more fully defining VA's duty to obtain only records from the SSA "that are relevant to the veteran's claim"). 

Overall, the Board finds that VA has fulfilled its duty to assist the Veteran in obtaining federal and non-federal records.

The Board further notes that VA examination and opinion has been obtained with respect to the hand and knee claims.  A September 1997 VA C&P examination provided opinion with respect to a potential causal relationship between bilateral knee disability and service-connected left ankle disability.  A January 2010 VA examiner clarified the current diagnoses, and provided opinion with respect to a potential active duty relationship, a potential gonorrheal etiology, and a potential causal relationship between bilateral knee disability and service-connected pes planus.  These examination reports provide sufficient rationale supporting the conclusions, and are adequate to rate these claims.

The Board acknowledges the Veteran's argument that the VA examiner relied upon an inaccurate factual basis by citing the Veteran's 9 year history of labor work with a cement company as a factor in developing osteoarthritis.  The Veteran claims a shorter time of employment, and denies vigorous physical activities with this employment.  

Notably, the Veteran's claims folder reflects other jobs involving manual labor.  In any event, the Board need not decide the actual extent and involvement of the Veteran's employment activities as this issue is not fundamental to the January 2010 VA examiner's opinion, who found that the overall degenerative arthritis conditions were consistent with age-related changes.  Thus, the Board finds no basis to determine that the January 2010 VA examination report is inadequate for rating purposes.

Additionally, the record also contains assessments by military examiners during service that the claimed disabilities were not chronically present.  The Board has further found no credible lay evidence that such disorders first manifested in service, that arthritis manifested to a compensable degree within the first postservice year, or that such disorders have been persistent and/or recurrent since service discharge.  Furthermore, the Board has found no non-speculative evidence of record suggesting that these disorders are in any way related to service and/or service-connected disability.

The Board notes that VA is not required to provide an examination based on a conclusory generalized lay statement, because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In this case, further VA examination is not warranted because the information and evidence of record does not establish that the Veteran suffered an event, injury or disease in service, has a chronic disease which manifested to a compensable degree within the first postservice year, or has a disability otherwise related to an event during service.

The Board further acknowledges that these claims were subject to two prior remand orders by the Board.  As addressed above, VA has made all reasonable attempts to obtain the claimed missing STRs, obtained recent VA clinical records and obtained medical etiology opinions.  As such, the RO has substantially complied with the terms of the Board's prior remand directives.

Overall, the Board finds that the evidence of record is sufficient to decide the claims being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating these claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  

The Board's finding on this point must be clear:  There is no duty to obtain additional medical records because such alleged "missing" medical records do not exist (not simply that these alleged missing records have been "lost", but a more fundamental determination: they never existed and, therefore, were never "lost").  Regarding the issue of another VA medical opinion, the Board finds that this record provides overwhelming factual evidence against these claims, providing no basis to obtain an additional medical opinion.  A medical opinion would have to be based, in part, on the Veteran's statements which (as clearly indicated above) are found to be of highly limited probative value, actually providing evidence against these claims for reasons cited above. 

Based on the above, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).
ORDER

The claim of entitlement to service connection for bilateral knee disability is denied.

The claim of entitlement to service connection for right hand disability is denied.

The claim of entitlement to service connection for left hand disability (other than service-connected residuals of left hand sprain) is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


